EXHIBIT I TEEKAY TANKERS LTD. 4th Floor, Belvedere Building, 69 Pitts Bay Road Hamilton, HM 08, Bermuda May 1, Dear Shareholder: On behalf of the Board of Directors, it is my pleasure to extend to you an invitation to attend the 2008 Annual Meeting of Shareholders of Teekay Tankers Ltd.The annual meeting will be held at: Place: The Royal Automobile Club The Mall Room 89 Pall Mall London, SW1Y 5HS Date: Thursday, June 5, 2008 Time: 9:00 a.m. (London time) The Notice of Annual Meeting and Proxy Statement is enclosed and describes the business to be transacted at the annual meeting and provides other information concerning Teekay Tankers.The principal business to be transacted at the annual meeting will be (1)the election of directors and (2)the ratification of the selection of Ernst & Young LLP, Chartered Accountants, as Teekay Tankers' independent auditors for the fiscal year ending December 31, The Board of Directors unanimously recommends that shareholders vote for the election of the nominated directors and the ratification of Ernst & Young LLP, Chartered Accountants, as Teekay Tankers' independent auditors. We know that many of our shareholders will be unable to attend the annual meeting.Proxies are solicited so that each shareholder has an opportunity to vote on all matters that are scheduled to come before the annual meeting.Whether or not you plan to attend the annual meeting, we hope that you will have your stock represented by completing, signing, dating and returning your proxy card in the enclosed envelope as soon as possible.You may, of course, attend the annual meeting and vote in person even if you have previously returned your proxy card. Sincerely, By: /s/ BJORN MOLLER Bjorn Moller Chief Executive Officer 2008 ANNUAL MEETING OF SHAREHOLDERS NOTICE OF ANNUAL MEETING AND PROXY STATEMENT TABLE OF CONTENTS NOTICE OF ANNUAL MEETING OF SHAREHOLDERS 1 QUESTIONS AND ANSWERS ABOUT THE PROXY MATERIALS AND THE ANNUAL MEETING 2 Q: Why am I receiving these materials? 2 Q: What information is contained in this proxy statement? 2 Q: How may I obtain Teekay Tankers' annual report to shareholders? 2 Q: How may I obtain Teekay Tankers' Annual Report on Form 20-F filed with the SEC? 2 Q: What items of business will be voted on at the annual meeting? 2 Q: How does the Board recommend that I vote? 2 Q: What shares can I vote? 2 Q: What is the difference between holding shares as a shareholder of record and as a beneficial owner? 3 Q: How can I attend the annual meeting? 3 Q: How can I vote my shares in person at the annual meeting? 3 Q: How can I vote my shares without attending the annual meeting? 3 Q: Can I change my vote? 4 Q: Is my vote confidential? 4 Q: What are the relative voting rights of Teekay Tankers Class A common stock and Class B common stock? 4 Q: How many shares must be present or represented to conduct business at the annual meeting? 4 Q: How are votes counted? 4 Q: What is the voting requirement to approve each of the proposals? 5 Q: Is cumulative voting permitted for the election of directors? 5 Q: What happens if additional matters are presented at the annual meeting? 5 Q: What should I do if I receive more than one set of voting materials? 5 Q: How may I obtain a separate set of voting materials? 5 Q: Who will bear the cost of soliciting votes for the annual meeting? 5 Q: Where can I find the voting results of the annual meeting? 6 Q: What is thedeadline to propose actions for consideration at next year's annual meeting of shareholders or to nominate individuals to serve asdirectors? 6 Q: How may I communicate with Teekay Tankers' Board or the non-management directors on Teekay Tankers' Board? 7 CORPORATE GOVERNANCE PRINCIPLES AND BOARD MATTERS 8 Board Independence 8 Board Structure and Committee Composition 10 Consideration of Director Nominees 11 Executive Sessions i Communications with the Board 11 DIRECTOR COMPENSATION 11 PROPOSALS TO BE VOTED ON 12 PROPOSAL NO. 1 ELECTION OF DIRECTORS 12 PROPOSAL NO. 2 RATIFICATION OF INDEPENDENT AUDITORS 14 COMMON STOCK OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 15 CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS 16 Controlling Ownership Interest of Teekay Corporation; Renunciation of Business Opportunities in Favor of Teekay Corporation 16 Teekay Tankers' Executive Officers and Certain of its Directors 16 Management Agreement 17 Pooling Agreement 19 Contribution, Conveyance and Assumption Agreement 21 Registration Rights Agreement 22 EXECUTIVE OFFICERS 23 EXECUTIVE COMPENSATION 23 PRINCIPAL AUDITOR FEES AND SERVICES 24 REPORT OF THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS 25 ii TEEKAY TANKERS LTD. NOTICE OF ANNUAL MEETING OF SHAREHOLDERS Time and Date Thursday, June 5, 2008, 9:00 a.m. (London time) Place The Royal Automobile Club, The Mall Room, 89 Pall Mall, London, SW1Y 5HS Items of Business (1) To elect six directors to Teekay Tankers' Board of Directors for a term of one year. (2) To ratify the selection of Ernst & Young LLP, Chartered Accountants, as Teekay Tankers' independent auditors for the fiscal year ending December 31, 2008. (3) To transact such other business as may properly come before the annual meeting or any adjournment or postponement of the meeting. Adjournments and Postponements Any action on the items of business described above may be considered at the annual meeting at the time and on the date specified above or at any time and date to which the annual meeting may be properly adjourned or postponed. Record Date The record date for the annual meeting is April 7, 2008.Only shareholders of record at the close of business on that date will be entitled to notice, and to vote at, the annual meeting or any adjournment or postponement of the meeting. Voting Your vote is very important.Whether or not you plan to attend the annual meeting, we encourage you to read this proxy statement and submit your proxy or voting instructions as soon as possible.You may submit your proxy for the annual meeting by completing, signing, dating and returning your proxy card in the enclosed envelope.For specific instructions on how to vote your shares, please refer to the section entitled Questions and Answers beginning on page 2 of this proxy statement and the instructions on the proxy or voting instruction card. By Order of the Board of Directors By: /s/ ARTHUR J. BENSLER Arthur J.
